Mountain Val. Indem. Co. v Battaglia (2020 NY Slip Op 00217)





Mountain Val. Indem. Co. v Battaglia


2020 NY Slip Op 00217


Decided on January 9, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 9, 2020

Richter, J.P., Gische, Gesmer, Kern, González, JJ.


10746 150751/17

[*1] Mountain Valley Indemnity Company, Plaintiff-Respondent,
vJohn Battaglia, Defendant-Appellant, Alessandra Zavaglia, et al., Defendants.

An appeal having been taken to this Court by the above-named appellant from an order of the Supreme Court, New York County (Barbara Jaffe, J.), entered on or about October 1, 2018,
And said appeal having been withdrawn before argument by counsel for the respective parties; and upon the stipulation of the parties hereto dated December 4, 2019,
It is unanimously ordered that said appeal be and the same is hereby withdrawn in accordance with the terms of the aforesaid stipulation.
ENTERED: JANUARY 9, 2020
CLERK